Case 9:19-cv-00143-DWM Document 1-1 Filed 08/23/19 Page 1 of 7

Graham Coppes

Emily F. Wilmott

Ferguson Law Office, PLLC
PO Box 8359

Missoula, Montana 59807
Telephone: (406) 532.2664
Fax: (406) 532.2663
Attorney for Plaintiffs

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

 

YAAK VALLEY FOREST COUNCIL,
Plaintiff,

Vv

Case No.

 

SONNY PERDUE, Secretary of Agriculture
and UNITED STATES FOREST
SERVICE; U.S. FOREST SERVICE,
Northern Region, KOOTENAI
NATIONAL FOREST; and LEANNE
MARTEN, Regional Forester, Northern
Region; CHAD BENSON Forest
Supervisor, Kootenai National Forest

 

Defendants,

 

DECLARATION OF RICK BASS

 

DECLARATION OF RICK BASS

I, Rick Bass declare as follows:

l. I am a resident of Yaak, Montana.

2. In the late 1970s, I studied Wildlife Science and Geology at Utah State

University. I hold a B.S. in Geology with an emphasis in Wildlife Management from Utah

State University. After college, 1 was employed as a Wildlife Biologist Intern at Weyerhaeuser

Timber Co. and subsequently worked as an oil and gas geologist and consultant in Mississippi.

 
Case 9:19-cv-00143-DWM Document 1-1 Filed 08/23/19 Page 2 of 7

3. In 1987, I moved to the remote Yaak Valley and became a founding member of
Yaak Valley Forest Council. Currently, I am the board chair for the Yaak Valley Forest
Council, a community service organization located in northwestern Montana’s Yaak Valley.

4, I have published numerous books, essays, short stories and articles on grizzly
bears and other endangered species. My novels have focused on environmental activism, in-
nature experience and preservation of the wilderness. Some notable titles include “The Lost
Grizzlies” published in 1995, “The Book of Yaak” published in 1996 and “The Wild Marsh:
Four Seasons at Home in Montana” published in 2010.

5. I have also taught as the William Kittredge Chair at the University of Montana
and as writer-in-residence at Montana State University.

6. For 32 years, I have been working both individually and in various local
collaboratives to help reform outdated and injurious logging practices on the Kootenai National
Forest: namely, clearcutting and roadbuilding into sensitive areas, along with insufficient
monitoring of weeds, old growth, grizzly needs, road security, and sediment source yields from
areas where firefighting has occurred. These cumulative effects and more lead me to believe
the Yaak is a hard place to be a grizzly bear and it is getting harder in the face of additional
pressures on the landscape.

7. I have been hiking and hunting the hills of the Yaak Valley for many thousands of
days. I have seen the Yaak grizzlies’ tracks several times, but have only seen actual grizzly
bears approximately 30 or 40 times. I have been charged by black bears as well as grizzlies—
Maggie, the latter, a tall lean adult with one subadult, this however will not deter me from
continuing to hike in the Yaak and observe and experience this magnificent fauna of the

Valley.
Case 9:19-cv-00143-DWM Document 1-1 Filed 08/23/19 Page 3 of 7

8. I worry that the lack of analysis of the PNT by the USFS and statutorily required
carrying capacity is harmful because female grizzlies with cubs depend upon high alpine
habitat which will be crossed directly by the trail. Negative encounters with humans—ranging
from the stress of displacement to less secure habitat, to the surprising of sows by a high
volume of through-hikers on the trails that traverse—threaten this small, isolated population.

9. I derive great pleasure from knowing there are still “wild” grizzlies. Unlike other
populations, such as the NCDE grizzly, the Yaak grizzly rarely encounters humans or human
influences. The Yaak grizzly are more reliant on a plant-based diet and infrequently consume
meat. This specialized and secluded population is physically smaller in stature and far more
sensitive to ecosystem alterations. This is due in part to the Yaak Valley ecosystem.

10... The Yaak Valley contains the lowest elevations in Montana, making it the wettest
in the state. Parts of the valley are classified as an inland rainforest. During the last major
period of global warming, Yaak remained largely unglaciated, trapped beneath while the rest
of the ice retreated. What remains now is a low bowl of swamps, fens, marshes and floating
peat bogs.

11. Region One and Region Six of the United States Forest Service both have failed
to evaluate the PNT’s carrying capacity and management objectives. Without a Comprehensive
Plan the agency and public are unaware of the consequences and responsibilities in managing a
trail.

12. While the agency personnel have stated that they do not think there will be any
problems between hikers and grizzlies, because “hikers and grizzlies get along fine in Glacier,”
this is not a fair comparison. This troubles me professionally. How can such conclusory

statements be made without data or monitoring? Furthermore, I would point out that grizzlies
Case 9:19-cv-00143-DWM Document 1-1 Filed 08/23/19 Page 4 of 7

and hikers in Glacier do not always “get along fine,” or anywhere else for that matter. In the
beginning of August 2019, two hikers in the Cabinet Mountains shot and killed an adult female
who might have had cubs with her. Human-bear interactions generally result in far greater
consequences to the bear than the humans. Human interaction is the bear’s number one cause
of mortality.

13. There is no publicly available trail use data regarding the interaction of humans
and grizzly populations for the PNT on the KNF, or any other trails. There are also
implications on human safety that have not been evaluated. In the current Black Ram timber
proposal, for which a Record of Decision has just been signed, there are plans to haul nearly
60MMBF out of the far backcountry in the Yaak. The plan envisions driving down the sections
of road—some paved, others unpaved—that double as the PNT. This poses serious safety
issues to thru-hikers that should have been analyzed through a Comprehensive Plan.

14. There is no Comprehensive Plan and yet the KNF agency personnel assert it will
be all right to place numerous large (greater than the 40-acre maximum in the Forest Plan)
clear cuts on top of the PNT. This is despite NSST direction that hikers should expect and
experience a scenic quality and continuity to the entire 1200-mile length. The Black Ram
project, which was just issued a Record of Decision, is moving forward even though the PNT
does not have a Comprehensive Plan. I am concerned that major government actions are being
approved without an analysis of the effects.

15. As aresident of the Yaak Valley and board member of YVFC, I do not support
the existing route of the PNT where it is currently designated. Despite my opposition to the

existing designation a thoughtful analysis of its current carrying capacity and management
Case 9:19-cv-00143-DWM Document 1-1 Filed 08/23/19 Page 5 of 7

objectives are still unavailable for us, as residents, recreationalists and naturalists, which we
need to completely understand the impacts of the PNT.

16. | Only approximately 25 grizzly bears remain in the valley. Such a low population
coupled with the laissez faire attitude by the agency charged with recovery them and failing to
do a comprehensive analysis of the PNT causes me great stress and concern about the viability
of the population.

17. The Yaak’s last 25 grizzlies have the potential to make us all more aware of the
respect that is due other species in our ecosystem, particularly so vulnerable and sentient a
species as a grizzly bear. I am dissuaded from frequenting the high alpine area for fear of
contributing to what has been projected as a constant stream of unpermitted and essentially
unmanaged and concentrated recreation. These bears enhance my life hugely and it’s an honor
to work for their protection, and to demand accountability from the agencies tasked with that
responsibility.

18. Tam not opposed to the fundamental utility of the PNT. I also have great respect
for hikers, drawn to the beauty of the natural world that sustains so many of us, including
myself—but a population of 25 grizzlies is just too small, and the species—the second-slowest
reproducing land mammal in North America—too important to ignore the science and the need
for a CP.

19. Interactions with the KNF supervisor and local USFS office have been tense and
at times hostile. Residents of the Yaak and YVFC have specifically communicated the need for
a CP to the agency. Despite our differences, the agency is obliged by Congress to conduct and

provide for the public a comprehensive plan. One has not been provided.
Case 9:19-cv-00143-DWM Document 1-1 Filed 08/23/19 Page 6 of 7

20. | The YVFC supports a re-route of the trail to a location identified by the 1980
feasibility study and we will continue promoting that to our delegation and the USFS. Studies
and analysis by Dr. Lance Craighead and Wayne McCrory, as well as papers by Dr. David
Mattson and literature searches by Dr. Barrie Gilbert, all find that a high-volume through-hiker
trail that bisects the middle of over 26 miles of designated core habitat in the Yaak is a clear
and present danger to the Yaak’s last 25 grizzlies, as well as to the solace and pleasure of
knowing the Yaak still has ecological integrity. That there is no CP, identified carrying
capacity or sufficient monitoring is all the more upsetting.

21. —_Inshort, the failure to produce a Comprehensive Plan for the PNT is a disservice
to the public and leaves open many questions regarding how many people may frequent the
trail, specifically in core grizzly habitat, and what management objectives will be in force to
protect a highly sensitive and threatened species, whose population very rarely interacts with
humans. This failure irreparably harms my deep-rooted interests in grizzly bear conservation,

the preservation of the Yaak’s wilderness and the endorsement of responsible recreation.

I declare under penalty of perjury that the foregoing is true and correct. Executed on

August 22, 2017.

py

Riok Bass, COB of Yaak Valley Forest Council

 

State of Mont
County of LOL. IQ,
& aegi 3 signed or acknowledged before me on Ala2| | C | by

(Name of signer)
 

Case 9:19-cv-00143-DWM Document 1-1 Filed 08/23/19 Page 7 of 7

 

KELSEA MACKENSTADT
NOTARY PUBLIC for the
State of Montana
Residing at Great Falls,
Montana
My Commilasicn Expires
December 19, 2021

 

 

 

 

 

[Affix seal/stamp to the left or below]
